Citation Nr: 1757006	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as secondary to in-service exposure to herbicide agents, diesel fuel, and/or solvents used to clean heavy artillery and weapons.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2016 statement, the Veteran's representative asserted that he developed thyroid cancer due to his in-service exposure to herbicide agents, diesel fuel, and/or solvents that were used to clean heavy equipment and weapons.  During his May 2017 hearing, he reported that he used gasoline to treat skin problems and clean his weapons in service.  Additionally, the Veteran has reported that he does not have a family history of thyroid cancer and thyroid cancer is more prevalent in women.

The Board notes that the Veteran's exposure to herbicide agents during service in Vietnam is presumed.  38 C.F.R. § 3.307(a)(6) (2017).  Although thyroid cancer is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Board also observes that a 2016 study that was published by the National Institutes of Health (NIH) indicates that thyroid cancer patients have a higher prevalence of self-reported Agent Orange exposure compared to the overall national VA patient population.  See "High Prevalence of Agent Orange Exposure Among Thyroid Cancer Patients in the National VA Healthcare System," https://www.ncbi.nlm.nih.gov/pubmed/27176142.

In light of the foregoing, the Board finds that VA must obtain an adequate medical opinion as to the etiology of the Veteran's thyroid cancer, as there is insufficient competent evidence of record to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, during his May 2017 Board hearing, the Veteran's representative indicated that all of the Veteran's pertinent private treatment records may not have been associated with the claims file.  The record shows that he has been treated by Dr. M. De Rosa at Endocrinology Associates of Ohio, Dr. T. Neuman at Trumbull Hospital, and Dr. R.J. Kalopous, but VA did not make reasonable efforts to obtain records of this treatment.  On remand, the AOJ should ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment and associate with the claims file his outstanding and pertinent VA treatment records.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include records of his treatment by Dr. M. De Rosa at Endocrinology Associates of Ohio, Dr. T. Neuman at Trumbull Hospital, and Dr. R.J. Kalopous.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After completing the development requested above, obtain a medical opinion regarding the etiology of the Veteran's thyroid cancer.  After reviewing the claims file, the reporting clinician should offer an opinion as to the following questions.  

   (a) Is it at least as likely as not that the Veteran's thyroid cancer had its onset during active service?  
   
   (b) Is it at least as likely as not that the Veteran's thyroid cancer is otherwise related to his exposure to herbicide agents during active service?  The opinion should include consideration of the 2016 NIH study that indicates that thyroid cancer patients have a higher prevalence of self-reported Agent Orange exposure compared to the overall national VA patient population.

   (c) Is it at least as likely as not that the Veteran's thyroid cancer is otherwise related to his exposure to diesel fuel, gasoline, or other solvents during active service?

The clinician should provide a complete and thorough rationale for the opinion rendered.  If the clinician is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

